Citation Nr: 0941182	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-29 217	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for arteriosclerotic heart disease (AHD) prior to July 13, 
2006, and to a rating in excess of 60 percent thereafter.

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.

4.  Entitlement to service connection for swelling of the 
lower extremities due to vein harvest as secondary to 
service-connected AHD, status-post bypass grafting and 
stenting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  By this decision, the RO, in pertinent 
part, established service connection for AHD, evaluated as 10 
percent disabling; as well as hypertension and hemorrhoids, 
both evaluated as noncompensable (zero percent).  These 
initial ratings were effective April 1, 2005.  Further, the 
RO denied service connection for swelling of the lower 
extremities due to vein harvest as secondary to service-
connected AHD.   

By a subsequent July 2008 decision, the assigned rating for 
the Veteran's service-connected AHD was increased to 60 
percent, effective July 13, 2006.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge of the Board in September 2008, but failed to appear 
for that hearing.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board further notes that, in addition to the issues 
listed above, the Veteran also initiate an appeal to the 
initial noncompensable rating assigned for his status-post 
cholecystecomy, as well as the denial of service connection 
for numbness of the right hand.  Moreover, these issues were 
included as part of the July 2006 Statement of the Case.  
However, by his September 2006 Substantive Appeal, the 
Veteran indicated he did not desire to continue his appeal as 
to these issues.  See 38 C.F.R. § 20.200 (2009).


FINDINGS OF FACT

1.  On November 20, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.

2.  By a statement dated in October 2009, the Veteran's 
accredited representative reiterated the Veteran's desire to 
drop this appeal, and contended the Board should dismiss the 
issues and return the claims folder to the agency of original 
jurisdiction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  




	(CONTINUED ON NEXT PAGE)




In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


